Citation Nr: 0202003	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cardiovascular disease, to 
include hypertension as secondary to service-connected post-
traumatic disorder (PTSD).

(The issues of entitlement to increased disability ratings 
for residuals of right ankle and right knee sprains are the 
subjects of separate appellate actions.)



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1942 to 
September 1945.

This appeal arises from rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans' 
Affairs (VA). 

A hearing was held at the RO in August 1999 and a 
videoconference hearing at the RO was held before the 
undersigned member of the Board in Washington, D.C., in 
August 2001.  During the hearing the veteran made reference 
to left knee and jaw disabilities, and arthritis.  It is 
unclear whether he is claiming service connection for these 
disorders.  38 C.F.R. § 3.655(a).  It is requested that the 
RO contact the appellant in order to clarify this matter and 
thereafter take any appropriate actions. During the hearing 
he also made reference to hypertension.  The Board finds that 
this disorder is included in the claim for service connection 
for heart disease.  


FINDINGS OF FACT

1.  The Board in an August 1994 decision denied service 
connection for cardiovascular disease.  

2.  The additional evidence submitted since the August 1994 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1994 Board decision denying service connection 
cardiovascular disease is final.  38 U.S.C.A. § 7104 (West 
1991). 

2.  The additional evidence received since the Board's August 
1994 decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a cardiovascular disease, including 
hypertension, as secondary to PTSD have been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). The implementing 
regulations were adopted on August 29, 2001. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO has not has 
the opportunity to review the veteran's claim in conjunction 
with the VCAA and implementing regulations.  However, he was 
informed of the requirements necessary establish this claim.  
Also all pertinent evidence has been obtained concerning the 
current issue.  Consequently, the Board concludes that the VA 
has met its duty under the VCAA and this decision is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310(a) (2001).

In August 1994, the Board denied service connection for 
cardiovascular disease as secondary to PTSD.  At that time 
the Board found that there was no competent evidence 
submitted to show that the veteran's cardiovascular disease 
was proximately due to the service connected disability.  The 
Board's decision is final.  38 U.S.C.A. § 7104 (West 1991).  
However, the veteran may reopen his claim by submitting new 
and material evidence. 38 C.F.R. § 3.156(a) (2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  

Additional evidence received since the Board's August 1994 
decision includes an August 2001 videoconference hearing and 
an August 1999 hearing at the RO.  This evidence also 
included VA examinations and private medical evidence.  

A July 1999 letter from a private physician is to the effect 
that from the information that physician had seen, and the 
history that he had received from the veteran, that it was 
possible that he suffered a heart attack in the fifties.  The 
physician believed that stress the veteran had certainly 
could have been attributed to his heart disease.  He also 
stated that from an internal medicine standpoint that the 
stress he had could have been contributory to his heart 
attack [which was] related to the service.  

A September 1999 VA heart examination showed an impression of 
longstanding essential hypertension; chronic atrial 
fibrillation; congestive heart failure; and stable angina.  
The examiner rendered an opinion that the veteran had his 
cardiovascular disease after discharge.  The physician stated 
that the cause of the veteran's cardiovascular disease was 
not the result of the service-connected nervous disorder.  
The veteran had coronary artery disease and hypertension.  
The service connected nervous disorder may aggravate the 
cardiac disease.  

To summarize the medical records received subsequent to the 
Board decision indicate that there may be a relationship 
between the veteran's PTSD and his heart disease.  The Board 
concludes, therefore, that this evidence is new and material 
and the claim for service connection for cardiovascular 
disease, claimed as secondary to service-connected PTSD, is 
reopened.  In view of the reopening of the claim further 
development by the Board is required prior to entering a 
decision on the merits.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for coronary 
artery disease, claimed as secondary to service-connected 
PTSD is reopened, and to this extent only the appeal is 
granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



